DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 09/06/2022.
Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (CN 108374761 with provided machine English translation) in view of Hodgson (WO 2013/121167), Jung (KR 101142878 with provided machine English translation) and Otani (JP2011138900).
Addressing claims 1-2, Fu discloses a mobile solar collecting device (fig. 4) comprising:
an adjustable solar collecting device 100 (paragraph [0074] discloses the solar collecting device includes light tracker and lift motor and the height and angle of the solar panel is adjustable [0066], which means the solar panels of the solar collecting device is adjustable to optimize sun exposure);
an electronic storage unit to store electric energy collected by the adjustable solar collecting device (battery in paragraph [0005]; Fu further disclose the energy provided by the wind generator and the solar panels are used to power the electrical components in the vehicle, which implicitly means that the energy generated by the solar panels and the wind generator is stored within a battery);
a first power connector to electrically engage with a second power connector affixed to a structure to feed electricity to an electric power grid (paragraph [0076] discloses the mobile generation device is connected to the electric power grid, which implicitly means the Fu’s device includes the claimed first power connector to electrically engage with a second power connector affixed to the power grid structure in order to facilitate the transfer of power stored in the mobile power generation device to the electric power grid);
a transport unit (vehicle 210 in fig. 4) to move the adjustable solar collecting device (fig. 4); and
Fu discloses a controller to adjust an orientation of the adjustable solar collecting device to obtain maximum energy from a sun to store in the electronic storage unit (paragraph [0039] discloses the orientation of the solar panel is adjustable; paragraphs [0066 and 0068] disclose the height and angle of the solar panels is adjusted to optimize the power generation according to specific environmental conditions and paragraph [0074] disclose the device also includes light tracker and lift motor; therefore, Fu implicitly discloses a controller for adjusting the orientation, the angle and height of the solar panels to maximize energy from the sun to store in the electronic storage unit),
Fu further discloses in paragraph [0076] that the mobile power generation device is engaged with a power grid for power transfer, which implicitly means that the transport unit is configured to move the adjustable solar collecting device to a location where the first power connector electrically engages with the second power connector to off load energy in the electronic storage unit to the electric power grid.

Fu is silent regarding the control to direct the transport unit to move the adjustable solar collecting device to one of a plurality of optimum solar collecting locations, a memory to store at least one of maps, longitudinal/latitudinal GPS information, weather reports, and time of year or time of day solar information; and the controller coupled with the memory to determine one of a plurality of optimum solar collecting locations from at least one of stored maps, longitudinal/latitudinal GPS information, weather reports, and time of year and time of day solar information.

Jung discloses a mobile solar collecting device comprising a controller (controlling unit 300 in paragraph [0034]) for controlling the transport units having solar panels thereon to locations of optimum solar collection (page 3) and directs the transport units to a standby location when the batteries within the transport units are fully charged [0001].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Fu with the controlling system of Jung in order to direct the mobile power generating device to locations for optimum sun exposure for power generation (Jung, paragraph [0034] and page 3).

Otani discloses a mobile solar collecting device comprising a memory for storing information such position of the vehicle, GPS, map [0033], sun position corresponding to each time zone [0043].  Otani further discloses the positional determination unit 11 of the controller acquires the position of the vehicle based on the latitude and longitude information compared to map stored in the memory [0051], which implies that the controller is coupled to the memory for accessing information stored in the memory.  Paragraph [0053] further discloses the location of the vehicle is stored in the memory.  The controller 11 determines the sun’s position based on a combination of time information, position, gps and wireless communication device [0043], with time and position are disclosed as being stored in the memory.  Otani further discloses the controller coupled with the memory (by accessing stored information in the memory such as map, position and sun location) to determine one of a plurality of optimum solar collecting locations (paragraph [0049] discloses the controller determines the light quality surrounding the vehicle, such as sun blocking building, inclement weather situation or traveling through tunnel; paragraphs [0054-0062] disclose the controller determines the best angle to orient the solar panels to maximize sun exposure at a given location based on the information stored in the memory as mentioned above; therefore, the location along with the optimal angle to the solar panel determined by the controller correspond to the claimed optimal location.  This is because the word “location” means “a position or site occupied” (emphasis added), according to www.merriam-webster.com/dictionary.  In instant situation, the position that defines the location of the vehicle includes the position or orientation of the solar panels, which is optimized by the controller and memory according to the teaching of Otani. Therefore, the combination of the physical place of the vehicle and the optimal orientation of the solar panels constitutes the claimed optimal location to which the transport unit is moved by the controller and couple memory).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Fu in view of Jung with the controller and associated components disclosed by Otani for optimizing the orientation of the solar panels at a location and maximize the amount of power generated by the solar panel from the sun (Otani, [0024]).  In the modified device of Fu in view of Jung and Otani, the location to which the vehicle is moved by the controller, along with the optimal angle of the solar panels calculated by the controller and the information stored in the associated memory corresponds to the claimed optimal location because the word “location” means “a position or site occupied” (emphasis added), according to www.merriam-webster.com/dictionary.  In instant situation, the position that defines the location of the vehicle includes the position or orientation of the solar panels, which is optimized by the controller and memory according to the teaching of Otani. Therefore, the combination of the optimal physical place of the vehicle, disclosed by Jung, and the optimal orientation of the solar panels, disclosed by Otani, constitutes the claimed optimal location to which the transport unit is moved by the controller and couple memory.

Hodgson discloses a mobile solar collecting device comprising coupling the mobile solar power generating vehicles to an electric power grid disposed within a building (page 5 discloses the electric power grid is part of a basement car park for a block of apartments).  Hodgson further discloses the mobile power generating vehicles have cables 8 that correspond to the claimed first power connector for electrically engaging to a second power connector 11 affixed to a structure to feed the electricity to an electric power grid (fig. 1a).

At the time of the effective filing date of the invention, one with ordinary skill would have found it obvious to modify the device of Fu in view of Jung with the electric power grid, that comprises the second power connector to electrically engage with the first power connector, affixed to a building as disclosed by Hodgson in order to transfer the power generated by the mobile power generating device to be utilized by residents within the building.  In the modified device of Fu in view of Jung and Hodgson, the standby position disclosed by Jung when the mobile generating device has been fully charged is the claimed location where the first power connector electrically engages with the second power connector to off load energy in the electronic storage unit to the electric power grid.
 
Addressing claim 3, Fu, Jung and Hodgson disclose the transport unit as vehicles, which means the transport unit has motorized wheels.

Addressing claim 4, Jung discloses the controller is configured to direct the mobile power generating devices to a location where sunlight is strong (page 2 lines 57-77); therefore, the controller of Jung is structurally capable of directing the transport unit to a yard of a home or an office if it is detected that sunlight is strong is such location.  Furthermore, current claim is drawn to the function of the controller that does not structurally differentiate the claimed controller from that of the prior art because the controller of Jung is shown as being structurally capable of directing the transport unit to many locations where sunlight is strong; therefore, the controller of Jung is structurally capable of directing the transport unit to a yard of a home or an office to be exposed to strong sunlight.

Addressing claim 5, Jung discloses the controller is configured to direct the transport unit to move the solar panels to locations where sunlight is strong, which implicitly means the locations are free of obstruction between the solar panels and the sun.  Otani further discloses that the position of the vehicle, including the solar panels, is stored in memory, which implies that the device of Fu in view of Jung and Otani is structurally capable of memorizing the previously determined optimal locations prior to the movement of the adjustable solar collecting device.  Additionally, current claim is drawn to the function of the controller that does not structurally differentiate the claimed controller from that of the prior art because the controller of Jung is shown as being structurally capable of directing the transport unit to many locations where sunlight is strong; therefore, the controller of Jung and Otani is structurally capable of directing the transport unit to locations that are previously determined prior to movement of the adjustable solar collecting device to be free from obstructions between the solar panels and the sun.

Addressing claim 6, Jung discloses in paragraph [0034] and page 3 lines 96-98 that device further comprising a light sensor to identify a region with a large amount of light in the direction of the solar panel having the largest voltage value, which implicitly means that the light sensor of Jung is configured to perform the claimed function of detecting on or more shadows on or adjacent to the adjustable solar collecting device, and to feed a signal to the controller to direct the transport unit to move the adjustable solar collecting device to another of the plurality of optimum solar collecting locations (the location with a large amount of light) in response to detecting the one or more shadows.

Addressing claim 7, Fu discloses the controller is operative to adjust the orientation of the adjustable solar collecting device by changing the angle, height and orientation of the adjustable solar collection device [0039, 0066 and 0068] that corresponds to the claimed changing an angular orientation of the adjustable solar collection device with respect to a horizon.

Addressing claim 8, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Fu, Jung and Hodgson because Jung discloses the transport units are directed by the controller to standby positions once the batteries are fully charged, which corresponds to the claimed the electrical storage unit has collected a predetermined amount of energy, and Hodgson disclose the charged vehicles are directed to the location for electrically engaging to the power grid via the respective first and second power connectors.

Addressing claim 9, in conjunction with the rejection of claim 1 above, the modified system of Fu in view of Jung, Otani and Hodgson discloses a method for collecting and storing solar energy with a mobile solar collection device (disclosed by Fu) that includes an adjustable solar collecting device (fig. 4 of Fu), an electronic storage unit (disclosed by Fu, Jung and Hodgson), a first power connector (cable 8, disclosed by Hodgson), a transport unit (disclosed by Fu, Jung and Hodgson), and a controller (disclosed by Jung), the method comprising:
	collecting energy provided by a sun with adjustable solar collecting device (disclosed by Fu);
	storing electric energy collected by the mobile solar collecting device with the electronic storage unit (disclosed by Fu, Jung and Hodgson);
	determining one of a plurality of predetermined optimum solar collecting locations from at least one of a) maps, b) longitudinal/latitudinal GPS information, c) weather reports, and d) time of year and time of day solar information (disclosed by Jung and Otani as discussed above)
	directing the transport unit with the controller to move the adjustable solar collecting device to the one of the plurality of predetermined optimum solar collecting locations (disclosed by Jung);
	adjusting an orientation of the adjustable solar collecting device to obtain maximum energy from a sun to store in the electronic storage unit (disclosed by Fu);
	directing the transport unit to move the mobile solar collecting device to a location where the power connector electrically engages with a first power connector affixed to a structure to off load energy in the electronic storage unit to the power grid (made obvious by the disclosure of Jung and Hodgson as discussed above); and
	electrically engaging the first power connector to the second power connector affixed to a structure to feed electricity to a power grid within a building (disclosed by Hodgson).

Addressing claim 10, the limitation would have been obvious to one of ordinary skill in the art based on the teaching of Jung as discussed in the rejection of claim 4 above.

Addressing claim 11, the limitation would have been obvious to one of ordinary skill in the art based on the teaching of Jung as discussed in the rejection of claims 5-6 above.

Addressing claim 12, the light sensor of Jung is the structural equivalence to the claimed light sensor for detecting one or more shadows on or adjacent to the adjustable solar collecting device.  Furthermore, the step of current claim would have been obvious to one of ordinary skill in the art based on the disclosure of Jung that teaches moving the transport unit to locations where maximum sunlight is detected.

Addressing claim 13, Fu discloses the controller is operative to adjust the orientation of the adjustable solar collecting device by changing the angle, height and orientation of the adjustable solar collection device [0039, 0066 and 0068] that corresponds to the claimed changing an angular orientation of the adjustable solar collection device with respect to a horizon.

Addressing claim 14, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Fu, Jung and Hodgson because Jung discloses the transport units are directed by the controller to standby positions once the batteries are fully charged, which corresponds to the claimed the electrical storage unit has collected a predetermined amount of energy, and Hodgson disclose the charged vehicles are directed to the location for electrically engaging to the power grid via the respective first and second power connectors.

Addressing claim 15, Hodgson discloses electrically engaging the first power connector 8 with the second power connector 11 to off load energy in the electronic storage unit to the power grid (fig. 1a).

Addressing claim 16, in conjunction with the rejection of claim 1 above, Fu in view of Jung, Otani and Hodgson discloses a system for collecting and storing solar energy (Fu) comprising:
	a building including an internal power grid (disclosed by Hodgson);
	a building power connector 11 affixed to a structure to feed electricity to the internal power grid (Hodgson, fig. 1a);
	a first mobile solar collecting device (disclosed by Fu) including:
	an adjustable solar panel (Fu);
	an electronic storage unit to store electric energy collected by the adjustable solar panel (disclosed by Fu, Jung and Hodgson);
	a first power connector (cable 8 disclosed by Hodgson) to electrically engage with the building power connector (11, Hodgson) to feed electricity to the power grid;
	a motorized transport unit to move the adjustable solar panel (disclosed by Fu, Jung and Hodgson); 
	a memory to store at least one of maps, longitudinal/latitudinal GPS information, weather reports, and time of year or time of day solar information (disclosed by Otani); and
	a controller coupled with the memory to determine of a plurality of optimum solar collecting locations from at least one of stored maps, longitudinal/latitudinal GPS information, weather reports, and time of year and time of day solar information (disclosed by the combination of Jung and Otani) to direct the motorized transport unit to move the first mobile solar collecting device away from the structure to one of a plurality of predetermined optimum solar collecting locations free from obstructions between the adjustable solar panel and the sun (the limitation is made obvious based on the teaching of Jung that teaches detecting the optimum location for sun exposure by detecting the amount of light via light sensor, which is indicative of locations free from obstructions between the adjustable solar panel and the sun), to adjust an orientation of the adjustable solar panel to direct the motorized transport unit to direct the transport unit to move the first mobile solar collecting device to a location where the first power connector electrically engages with the second power connector to off load energy in the electronic storage unit to the power grid (disclosed and made obvious by Hodgson as discussed above).

Addressing claim 17, Fu discloses the controller adjusts the angular orientation of the adjustable solar panel with respect to the horizon to obtain maximum energy from a sun to store in the electronic storage unit (as discussed above) in response to the controller determining the electronic storage unit has stored a predetermined amount of energy (the controller, as disclosed by Jung, detects whether the batteries associated with each mobile power generating device are charged or not, which corresponds to the claimed a predetermined amount of energy).

Addressing claim 18, Fu discloses the controller changes the angular orientation of the adjust table solar panel with respect to the horizon based on at least one of saved a) maps, b) longitudinal/latitudinal GPS information, c) weather reports, and d) time of year and time of day solar information (disclosed by Otani) to obtain maximum energy from a sun to store in the electronic storage unit (as discussed above), in response to at least one of command from operator, weather, sunlight or time of day (Jung discloses the mobile generation device is directed to places with maximum sunlight that corresponds to the at least one of command from sunlight of current claim).

Addressing claim 19, Jung discloses in paragraph [0034] and page 3 lines 96-98 that device further comprising a light sensor to identify a region with a large amount of light in the direction of the solar panel having the largest voltage value, which implicitly means that the light sensor of Jung is configured to perform the claimed function of detecting on or more shadows on or adjacent to the adjustable solar collecting device, and to feed a signal to the controller to direct the transport unit to move the adjustable solar collecting device to another of the plurality of optimum solar collecting locations (the location with a large amount of light) in response to detecting the one or more shadows.

Addressing claim 20, Jung discloses multiple mobile power generation unit for collecting sunlight from multiple locations (fig. 1); Hodgson discloses the power grid has multiple interfaces for interfacing with multiple mobile power generating units (fig. 1a); and Otani discloses the controller uses stored information in the memory and wireless communication to determine whether the vehicle along with the solar panels is surrounded and obstructed by buildings [0049 and 0062] therefore, one of ordinary skill in the art would have found it obvious to modify the system of Fu in view of Jung, Otani and Hodgson with multiple mobile solar collecting devices, which includes the claimed second mobile collecting device having claimed structures similar to those of the first mobile collecting device disclosed by Fu, to arrive at the limitation of current claim in order to increase the amount of power generated by the system.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/13/2022